Exhibit 10.2

SEELOS THERAPEUTICS, INC.
EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement"), entered into as of March 20, 2019
(the "Agreement Date"), is made by and between Seelos Therapeutics, Inc., a
Nevada corporation (the "Company"), and Raj Mehra, Ph.D. ("Executive" and
together with the Company, the "Parties"). This Agreement will become effective
as a binding contract as of the Agreement Date (the "Effective Date").

WHEREAS

, the Company desires to assure itself of the continued services of Executive by
engaging Executive to perform services as an employee of the Company under the
terms hereof; and



WHEREAS

, Executive desires to provide continued services to the Company on the terms
herein provided.



NOW, THEREFORE

, in consideration of the foregoing, and for other good and valuable
consideration, including the respective covenants and agreements set forth
below, the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto agree as follows:



Employment.

General. During the Term (as defined below), the Company shall employ Executive
upon the terms and conditions provided herein effective as of the Effective
Date.

Position and Duties. During the Term, Executive (i) shall serve as the Company's
President and Chief Executive Officer, with responsibilities, duties, and
authority usual and customary for such position, subject to direction by the
Company's Board of Directors (the "Board"); (ii) shall report directly to the
Board; and (iii) agrees promptly and faithfully to comply with all present and
future policies, requirements, rules and regulations, and reasonable directions
and requests of the Company in connection with the Company's business. As of the
Effective Date, Executive shall serve as a member of the Board, and, while
Executive is employed hereunder, the Company shall nominate Executive for
reelection as a member of the Board at the end of each Board term. At the
Company's request, Executive shall serve the Company and/or its subsidiaries and
affiliates in such other capacities in addition to the foregoing as the Company
shall designate, provided that such additional capacities are consistent with
Executive's position as the Company's President and Chief Executive Officer. In
the event that Executive serves in any one or more of such additional
capacities, Executive's compensation shall not automatically be increased on
account of such additional service.

Performance of Executive's Duties. During Executive's employment with the
Company, and except for periods of illness, vacation, Disability (as defined
below), or reasonable leaves of absence or as discussed in Section 1(e),
Executive shall devote Executive's full time and attention to the business and
affairs of the Company pursuant to the general direction of the Board. The
rights of Executive under this Agreement shall not be affected by any change in
the title, duties, or capacity of Executive during Executive's employment with
the Company.

Principal Office. Executive will work principally at the Company's facility
located in New York, New York.

Exclusivity. Except with the prior written approval of the Board (which the
Board may grant or withhold in its sole and absolute discretion), Executive
shall devote substantially all of Executive's working time, attention, and
energies to the business of the Company, except during any paid vacation or
other excused absence periods. Nothing in this section prevents Executive from
engaging in additional activities in connection with personal investments and
not-for-profit or charitable affairs. Executive may also serve on up to three
boards of directors of for-profit entities and on up to three boards of advisors
of for-profit entities provided (i) such organization is not a competitor of the
Company; (ii) Executive notifies the Board; and (iii) such activities do not
individually or in the aggregate interfere with the performance of Executive's
duties under this Agreement, violate the Company's standards of conduct then in
effect, or raise a conflict under any conflict of interest policy of the
Company.

--------------------------------------------------------------------------------



Term. The period of Executive's employment under this Agreement shall commence
on the Effective Date and shall continue until the third anniversary of the
Effective Date unless earlier terminated by either Party (such period of
employment, the "Term"). Notwithstanding any contrary provision herein,
Executive's employment with the Company is "at will" and may be terminated by
the Company or Executive at any time and for any or no reason.

Compensation and Related Matters.

Annual Base Salary. During the Term, Executive shall receive a base salary at
the rate of $450,000 per year (as may be increased from time to time, the
"Annual Base Salary"), subject to withholdings and deductions, which shall be
paid to Executive in accordance with the customary payroll practices and
procedures of the Company. Such Annual Base Salary shall be reviewed by the
Board and/or the Compensation Committee of the Board ("Compensation Committee")
not less than annually.

Annual Bonus. During the Term, Executive shall be eligible to receive a
discretionary annual bonus based on Executive's achievement of performance
objectives determined by the Compensation Committee, such bonus to be targeted
at 50% of Executive's Annual Base Salary (the "Annual Bonus"). Any Annual Bonus
approved by the Compensation Committee of the Board shall be paid at the same
time annual bonuses are paid to other executives of the Company generally,
subject to Executive's continuous employment through the date of payment.

Benefits. During the Term, Executive shall be entitled to participate in such
employee and executive benefit plans and programs as the Company may from time
to time offer to provide to its executives, subject to the terms and conditions
of such plans. Notwithstanding the foregoing, nothing herein is intended, or
shall be construed, to require the Company to institute or continue any, or any
particular, plan or benefit.

Business Expenses. The Company shall reimburse Executive for all reasonable,
documented, out-of-pocket travel and other business expenses incurred by
Executive in the performance of Executive's duties to the Company in accordance
with the Company's applicable expense reimbursement policies and procedures as
are in effect from time to time.

Vacation. Executive will be entitled to paid vacation in accordance with the
Company's vacation policy.

Equity Awards. Executive shall be eligible for such stock options and equity
awards as may be determined by the Compensation Committee, in its sole
discretion.

Termination.

At-Will Employment. The Company and Executive acknowledge that Executive's
employment is and shall continue to be "at will," as defined under applicable
law. This means that it is not for any specified period of time and can be
terminated by Executive or by the Company at any time, with or without advance
notice, and for any or no particular reason or cause. It also means that
Executive's job duties, title, responsibility and reporting level, work
schedule, compensation, and benefits, as well as the Company's personnel
policies and procedures, may be changed with prospective effect, with or without
notice, at any time in the sole discretion of the Company (subject to any
ramification such changes may have under Section 6 of this Agreement). This
"at-will" nature of Executive's employment shall remain unchanged during
Executive's tenure as an employee and may not be changed, except in an express
writing signed by Executive, on the one hand, and a duly-authorized officer of
the Company (other than Executive) acting with the approval of the Board or the
Compensation Committee, on the other hand. If Executive's employment terminates
for any lawful reason, Executive shall not be entitled to any payments,
benefits, damages, award, or compensation other than as provided in this
Agreement.

2

--------------------------------------------------------------------------------



Notice of Termination. During the Term, any termination of Executive's
employment by the Company or by Executive (other than by reason of death) shall
be communicated by written notice (a "Notice of Termination") from one Party
hereto to the other Party hereto (i) indicating the specific termination
provision in this Agreement relied upon, if any; (ii) setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive's employment under the provision so indicated; and
(iii) specifying the Date of Termination (as defined below). The failure by the
Company to set forth in the Notice of Termination all of the facts and
circumstances that contribute to a showing of Cause (as defined below) shall not
waive any right of the Company hereunder or preclude the Company from asserting
such facts or circumstances in enforcing its rights hereunder.

Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date of the termination of Executive's employment with the Company
specified in a Notice of Termination; provided, however, that in the event of
Executive's resignation without Good Reason (as defined below), such date shall
not be earlier than thirty (30) days following the date on which the Notice of
Termination is delivered by Executive to the Company; and provided, further,
that the Company may waive any period of notice provided by Executive, thereby
accelerating Executive's Date of Termination.

Deemed Resignation. Upon termination of Executive's employment for any reason,
Executive shall be deemed to have resigned from all offices and board
memberships, if any, then held with the Company or any of its affiliates, and,
at the Company's request, Executive shall immediately execute such documents as
are necessary or desirable to effectuate such resignations.

Consequences of Termination.

Payments of Accrued Obligations upon All Terminations of Employment. Upon a
termination of Executive's employment for any reason, Executive (or Executive's
estate or legal representative, as applicable) shall be entitled to receive,
within 30 days after Executive's Date of Termination (or such earlier date as
may be required by applicable law): (i) any portion of Executive's Annual Base
Salary earned through Executive's Date of Termination not theretofore paid;
(ii) any expenses owed to Executive under Section 3; (iii) any accrued but
unused paid time off owed to Executive; and (iv) any amount arising from
Executive's participation in, or benefits under, any employee benefit plans,
programs, or arrangements under Section 3, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs, or arrangements. Except as otherwise set forth in Sections 6(b) and
(c), the payments and benefits described in this Section 6(a) shall be the only
payments and benefits payable in the event of Executive's termination of
employment for any reason.

Severance Payments upon Covered Termination Outside a Change in Control Period.
If, during the Term, Executive experiences a Covered Termination outside a
Change in Control Period (each as defined below), then in addition to the
payments and benefits described in Section 6(a), the Company shall, subject to
Executive's delivery to the Company of a waiver and release of claims agreement
in a form approved by the Company (a "Release") that becomes effective and
irrevocable in accordance with Section 11(d) and Executive's continued
compliance with the terms of this Agreement and the terms of the PIIAA (as
defined below), provide Executive with the following:

 i.  The Company shall pay to Executive an amount equal to the sum of
     (A) Executive's Annual Base Salary and (B) the Annual Bonus earned by
     Executive for the fiscal year immediately preceding the fiscal year in
     which the Date of Termination occurs. Such amount shall be paid, subject to
     applicable withholding, in substantially equal installments over twelve
     (12) months following the Date of Termination in accordance with the
     Company's regular payroll practices; provided, however, that amounts shall
     accrue, with payments of accrued amounts made on the second regularly
     scheduled payroll date after the Release Expiration Date (as defined below)
     and then continuing thereafter.
 ii. The Company shall pay to Executive a pro-rata portion of Executive's earned
     Annual Bonus for the fiscal year in which the Date of Termination occurs,
     pro-rata based on days elapsed in such fiscal year through the Date of
     Termination and calculated based on actual performance, paid on the same
     date when Annual Bonuses for the fiscal year are paid to other officers of
     the Company, but not before January 1 of the year following the year in
     which the Date of Termination occurs or after December 31 of such year.

3

--------------------------------------------------------------------------------



 iii. For purposes of vesting with respect to Executive's outstanding Company
      equity awards that are scheduled to vest solely subject to continued
      service or employment, vesting shall accelerate so that such awards shall
      be vested to the same extent as if Executive had provided an additional
      twelve (12) months of service or employment from the Date of Termination.
 iv.  During the period commencing on the Date of Termination and ending on the
      twelve (12)-month anniversary thereof or, if earlier, the date on which
      Executive becomes eligible for comparable replacement coverage under a
      subsequent employer's group health plan, the date of Executive's death, or
      the date on which the Company no longer offers health care benefits,
      subject to Executive's valid election to continue healthcare coverage
      under Section 4980B of the Internal Revenue Code of 1986, as amended (the
      "Code"), and the regulations thereunder, the Company shall, in its sole
      discretion, either (A) continue to provide to Executive and Executive's
      dependents, at the Company's sole expense, or (B) reimburse Executive and
      Executive's dependents for, coverage under its group health plan (if any)
      at the same levels in effect on the Date of Termination; provided,
      however, that if (1) the Company is otherwise unable to continue to cover
      Executive or Executive's dependents under its group health plans, or
      (2) the Company cannot provide the benefit without violating applicable
      law (including, without limitation, Section 2716 of the Public Health
      Service Act), then no additional payments or benefits shall be provided to
      Executive or his dependents under this clause (iv).

Severance Payments upon Covered Termination During a Change in Control Period.
If, during the Term, Executive experiences a Covered Termination during a Change
in Control Period (each as defined below), then, in addition to the payments and
benefits described in Section 6(a), the Company shall, subject to Executive's
delivery to the Company of a Release that becomes effective and irrevocable in
accordance with Section 11(d) and Executive's continued compliance with the
terms of this Agreement and the terms of the PIIAA, provide Executive with the
following:

 i.   The Company shall pay to Executive an amount equal to 1.5 times the sum of
      (A) Executive's Annual Base Salary and (B) the Annual Bonus earned by
      Executive for the fiscal year immediately preceding the fiscal year in
      which the Date of Termination occurs. Such amount shall be paid, subject
      to applicable withholding, in substantially equal installments over twelve
      (12) months following the Date of Termination in accordance with the
      Company's regular payroll practices; provided, however, that amounts shall
      accrue, with payments of accrued amounts made on the second regularly
      scheduled payroll date after the Release Expiration Date and then
      continuing thereafter.
 ii.  The Company shall pay to Executive a pro-rata portion of Executive's
      earned Annual Bonus for the fiscal year in which the Date of Termination
      occurs, pro-rata based on days elapsed in such fiscal year through the
      Date of Termination and calculated based on actual performance, paid on
      the same date when Annual Bonuses for the fiscal year are paid to other
      officers of the Company, but not before January 1 of the year following
      the year in which the Date of Termination occurs or after December 31 of
      such year.
 iii. For purposes of vesting with respect to Executive's outstanding Company
      equity awards that are scheduled to vest solely subject to continued
      service or employment, vesting shall accelerate so that such awards shall
      be fully vested.
 iv.  During the period commencing on the Date of Termination and ending on the
      twelve (12)-month anniversary thereof or, if earlier, the date on which
      Executive becomes eligible for comparable replacement coverage under a
      subsequent employer's group health plan, the date of Executive's death, or
      the date on which the Company no longer offers health care benefits,
      subject to Executive's valid election to continue healthcare coverage
      under Section 4980B of the Code and the regulations thereunder, the
      Company shall, in its sole discretion, either (A) continue to provide to
      Executive and Executive's dependents, at the Company's sole expense, or
      (B) reimburse Executive and Executive's dependents for, coverage under its
      group health plan (if any) at the same levels in effect on the Date of
      Termination; provided, however, that if (1) the Company is otherwise
      unable to continue to cover Executive or Executive's dependents under its
      group health plans, or (2) the Company cannot provide the benefit without
      violating applicable law (including, without limitation, Section 2716 of
      the Public Health Service Act), then no additional payments or benefits
      shall be provided to Executive or his dependents under this clause (iv).

4

--------------------------------------------------------------------------------



No Other Severance. The provisions of this Section 6 shall supersede in their
entirety any severance payment provisions in any severance plan, policy,
program, or other arrangement maintained by the Company except as otherwise
approved by the Board or the Compensation Committee.

No Requirement to Mitigate; Survival. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive's employment shall not
impair the rights or obligations of any Party.

Definition of Cause. For purposes hereof, "Cause" shall mean any one of the
following: (i) Executive's material violation of any applicable law or
regulation respecting the business of the Company; (ii) Executive's conviction
of, or plea of guilty or nolo contendere to, any crime involving moral turpitude
or any felony; (iii) any act of dishonesty, fraud, or misrepresentation by
Executive, which act is materially injurious to the Company; (iv) Executive's
willful and repeated failure to perform in any material respect Executive's
duties hereunder after 30 days' notice and an opportunity to cure such failure
(other than on account of a Disability); (v) Executive's failure to attempt in
good faith to implement a clear and reasonable directive from the Board or to
comply with any of the Company's policies and procedures, which failure
continues to occur 30 days after written notice from the Board; (vi) any act of
gross negligence or willful misconduct; (vii) conduct by Executive that
demonstrates Executive's gross unfitness to serve under circumstances that
materially and adversely affect the Company; (viii) Executive's breach of
fiduciary duty owed to the Company; or (ix) Executive's material breach of the
Agreement or the PIIAA.

Definition of Change in Control. For purposes of this Agreement, "Change in
Control" shall mean (i) the acquisition by any person or group of affiliated or
associated persons of more than 50% of the outstanding capital stock of the
Company or voting securities representing more than 50% of the total voting
power of outstanding securities of the Company; (ii) the consummation of a sale
of all or substantially all of the assets of the Company to a third party;
(iii) the consummation of any merger, consolidation, reorganization, or business
combination involving the Company in which, immediately after giving effect to
such merger, less than a majority of the total voting power of outstanding stock
of the surviving or resulting entity is then "beneficially owned" (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) in
the aggregate by the stockholders of the Company, as applicable, immediately
prior to such merger, consolidation, reorganization, or business combination;
(iv) a circumstance in which the Incumbent Directors (as defined below) cease
for any reason to constitute a majority of the Board; or (v) the date that is 10
business days prior to the completion of a liquidation or dissolution of the
Company. For the avoidance of doubt and notwithstanding anything herein to the
contrary, in no event shall a transaction constitute a "Change in Control" if
(x) its sole purpose is to change the state of the Company's incorporation;
(y) its sole purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company's
securities immediately before such transaction; or (z) it is effected primarily
for the purpose of financing the Company with cash (as determined by the Board
without regard to whether such transaction is effectuated by a merger, equity
financing, or otherwise).

Definition of Change in Control Period. For purposes hereof, "Change in Control
Period" shall mean the period of time commencing three months prior to a Change
in Control and ending twelve (12) months after such Change in Control.

Definition of Covered Termination. For purposes hereof, "Covered Termination"
shall mean the termination of Executive's employment by the Company without
Cause or by Executive for Good Reason, and shall not include a termination due
to Executive's death or Disability.

Definition of Disability. For purposes hereof, "Disability" shall mean a
disability that entitles Executive to benefits under the Company's long-term
disability plan, or, in the absence of such a plan, Executive's physical or
mental impairment that renders Executive unable to perform his duties hereunder
without reasonable accommodation for a period of at least 180 days in any twelve
(12)-month period or that is reasonably expected to result in Executive's death.

5

--------------------------------------------------------------------------------



Definition of Good Reason. For purposes hereof, "Good Reason" shall mean any one
of the following: (i) the material reduction of Executive's Base Salary or
Target Bonus, other than a reduction that occurs in connection with a
Company-wide decrease in executive team compensation; (ii) the assignment to
Executive of any duties materially and negatively inconsistent in any respect
with Executive's position (including status, offices, titles, and reporting
requirements), authority, duties, or responsibilities, or any other action by
the Company that results in a material diminution in such position, authority,
duties, or responsibilities (including, without limitation, a requirement to
report to any person or entity other than the Board, or following a Change in
Control, the ultimate parent company of the surviving entity in such Change in
Control that has at least one class of publicly traded securities listed on the
New York Stock Exchange or the Nasdaq Stock Market LLC) (it being understood
that the stockholders failing to elect Executive to serve on the Board shall not
be Good Reason); (iii) the relocation, without Executive's prior consent, of
Executive's principal place of employment that increases Executive's one-way
commute by more than 35 miles; or (iv) the Company's material breach of the
Agreement; provided, that in each case, Executive will not be deemed to have
Good Reason unless (1) Executive first provides the Company with written notice
of the condition giving rise to Good Reason within 30 days of the date Executive
first becomes aware of its initial occurrence; (2) the Company or the successor
company fails to cure such condition within 30 days after receiving such written
notice (the "Cure Period"); and (3) Executive's resignation based on such Good
Reason is effective within 30 days after the expiration of the Cure Period.

Definition of Incumbent Directors. For purposes hereof, "Incumbent Directors"
shall mean for any period of twelve (12) consecutive months, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) whose election or nomination for election to the Board was approved
by a vote of at least a majority (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director without objection to such nomination) of the directors then still
in office who either were directors at the beginning of the twelve (12)-month
period or whose election or nomination for election was previously so approved.

Additional Payments upon Termination Due to Death or Disability. In the event of
the termination of Executive's employment due to death or Disability, then, in
addition to the payments and benefits described in Section 6(a), the Company
shall pay to Executive, or, in the event of Executive's death, Executive's
estate, a pro-rata portion of Executive's earned Annual Bonus for the fiscal
year in which the Date of Termination occurs, pro-rata based on days elapsed in
such fiscal year through the Date of Termination and calculated based on actual
performance, paid on the same date when Annual Bonuses for the fiscal year are
paid to other officers of the Company, but not before January 1 of the year
following the year in which the Date of Termination occurs or after December 31
of such year.

Assignment and Successors. The Company shall assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise). This Agreement
shall be binding upon and inure to the benefit of the Company, Executive, and
their respective successors, assigns, personnel, and legal representatives,
executors, administrators, heirs, distributees, devisees, and legatees, as
applicable. None of Executive's rights or obligations may be assigned or
transferred by Executive, other than Executive's rights to payments hereunder,
which may be transferred only by will, operation of law, or as otherwise
provided herein.

Miscellaneous Provisions.

Confidentiality Agreement. Executive and the Company are parties to that certain
Employee Proprietary Information and Invention Assignment Agreement, dated
July 8, 2016 (as may be amended or restated from time to time, the "PIIAA"). The
PIIAA shall survive the termination of this Agreement and Executive's employment
with the Company for the applicable period(s) set forth therein. Notwithstanding
the foregoing, in the event of any conflict between the terms of the PIIAA and
the terms of this Agreement, the terms of this Agreement shall prevail in all
respects.

6

--------------------------------------------------------------------------------



Non-Solicitation of Employees. During the Term and for a period of twenty-four
(24) months following Executive's Date of Termination, Executive shall not,
either directly or indirectly, (i) solicit for employment by any individual,
corporation, firm, or other business, any employees, consultants, independent
contractors, or other service providers of the Company or any of its affiliates
or (ii) solicit any employee or consultant of the Company or any of its
affiliates to leave the employment or consulting of or cease providing services
to the Company or any of its affiliates; provided, however, that the foregoing
clauses (i) and (ii) shall not apply to a general advertisement or solicitation
(or any hiring pursuant to such advertisement or solicitation) that is not
specifically targeted to such employees or consultants.

Non-Competition. During the Term and for a period of twelve (12) months
following Executive's Date of Termination, Executive shall not, directly or
indirectly, whether as principal, agent, partner, officer, director,
stockholder, employee, consultant, or otherwise, alone or in association with
any other person or entity, own, manage, operate, control, participate in,
invest in (other than an investment that results in Executive owning less
than 5% of the outstanding voting stock of a publicly traded company), or carry
on a business that is in direct competition with the products and services
offered by the Company, or, to Executive's knowledge, planned to be offered by
the Company, as of the date of the termination of Executive's employment.

Governing Law. This Agreement shall be governed, construed, interpreted, and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of New York, without giving effect to any
principles of conflicts of law, whether of the State of New York or any other
jurisdiction, and where applicable, the laws of the United States, that would
result in the application of the laws of any other jurisdiction.

Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

Entire Agreement. The terms of this Agreement, together with the PIIAA, are
intended by the Parties to be the final expression of their agreement with
respect to the employment of Executive by the Company and supersede all prior
understandings and agreements, whether written or oral, regarding Executive's
service to the Company. The Parties further intend that this Agreement, together
with the PIIAA, shall constitute the complete and exclusive statement of their
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement or the PIIAA. Notwithstanding the foregoing, in the event of any
conflict between the terms of the PIIAA and the terms of this Agreement, the
terms of this Agreement shall prevail in all respects.

Amendments; Waivers. This Agreement may not be modified, amended, or terminated
except by an instrument in writing signed by Executive and a duly authorized
representative of the Company. By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company, as applicable, may waive
compliance by the other Party with any specifically identified provision of this
Agreement that such other Party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure. No failure to
exercise and no delay in exercising any right, remedy, or power hereunder shall
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

Dispute Resolution. To ensure the timely and economical resolution of disputes
that arise in connection with this Agreement, Executive and the Company agree
that any and all controversies, claims, and disputes arising out of or relating
to this Agreement, including, without limitation, any alleged violation of its
terms, shall be resolved solely and exclusively by final and binding arbitration
held in New York, New York through JAMS in conformity with New York law and the
then-existing JAMS employment arbitration rules, which can be found at
https://www.jamsadr.com/rules-employment-arbitration/. The arbitrator shall
(a) provide adequate discovery for the resolution of the dispute and (b) issue a
written arbitration decision, to include the arbitrator's

7

--------------------------------------------------------------------------------



essential findings and conclusions and a statement of the award. The arbitrator
shall award the prevailing Party attorneys' fees and expert fees, if any.
Notwithstanding the foregoing, it is acknowledged that it will be impossible to
measure in money the damages that would be suffered if the Parties fail to
comply with any of the obligations imposed on them under the PIIAA, and that in
the event of any such failure, an aggrieved person will be irreparably damaged
and will not have an adequate remedy at law. Any such person shall therefore be
entitled to injunctive relief, including specific performance, to enforce such
obligations, and if any action shall be brought in equity to enforce any of the
provisions of the PIIAA, none of the Parties shall raise the defense that there
is an adequate remedy at law. Executive and the Company understand that by
agreement to arbitrate any claim pursuant to this Section 8(i), they will not
have the right to have any claim decided by a jury or a court, but shall instead
have any claim decided through arbitration. Executive and the Company waive any
constitutional or other right to bring claims covered by this Agreement other
than in their individual capacities. Except as may be prohibited by applicable
law, the foregoing waiver includes the ability to assert claims as a plaintiff
or class member in any purported class or representative proceeding.

Enforcement. If any provision of this Agreement is held to be illegal, invalid,
or unenforceable under present or future laws, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a portion of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid, or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable.

Withholding. The Company shall be entitled to withhold from any amounts payable
under this Agreement any federal, state, local, or foreign withholding or other
taxes or charges that the Company is required to withhold. The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

Whistleblower Protections and Trade Secrets. Notwithstanding anything to the
contrary contained herein, nothing in this Agreement prohibits Executive from
reporting possible violations of federal law or regulation to any United States
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation (including the right
to receive an award for information provided to any such government agencies).
Furthermore, in accordance with 18 U.S.C.  1833, notwithstanding anything to the
contrary in this Agreement, (i) Executive shall not be in breach of this
Agreement, and shall not be held criminally or civilly liable under any federal
or state trade secret law (x) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive's attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal and does not disclose the trade secret except
pursuant to court order.

Clawback Policy. Executive acknowledges that his Annual Bonus and equity
compensation shall be subject to "claw back" in accordance with applicable
Company policy and applicable law.

Prior Employment. Executive represents and warrants that Executive's acceptance
of employment with the Company has not breached, and the performance of
Executive's duties hereunder will not breach, any duty owed by Executive to any
prior employer or other person. Executive further represents and warrants to the
Company that (a) the performance of Executive's obligations hereunder will not
violate any agreement between Executive and any other person, firm,
organization, or other entity; (b) Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from competing,
directly or indirectly, with the business of such previous employer or other
party that would be violated by Executive entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement; and
(c) Executive's performance of Executive's duties under this Agreement will not
require Executive to, and Executive shall not, rely on in the performance of
Executive's duties or disclose to the Company or any other person or entity or
induce the Company in any way to use or rely on any trade secret or other
confidential or proprietary information or material belonging to any previous
employer of Executive.

8

--------------------------------------------------------------------------------



Golden Parachute Excise Tax.

Best Pay. Any provision of this Agreement to the contrary notwithstanding, if
any payment or benefit Executive would receive from the Company pursuant to this
Agreement or otherwise ("Payment") would (i) constitute a "parachute payment"
within the meaning of Section 280G of the Code and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then such Payment will be equal to the Reduced Amount (as defined below).
The "Reduced Amount" will be either (A) the largest portion of the Payment that
would result in no portion of the Payment (after reduction) being subject to the
Excise Tax or (B) the entire Payment, whichever amount after taking into account
all applicable federal, state, and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes that could be obtained from a
deduction of such state and local taxes), results in Executive' s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (A) of the preceding sentence, the reduction
shall occur in the manner (the "Reduction Method") that results in the greatest
economic benefit for Executive. If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro rata (the
"Pro Rata Reduction Method"). Notwithstanding the foregoing, if the Reduction
Method or the Pro Rata Reduction Method would result in any portion of the
Payment being subject to taxes pursuant to Section 409A (as defined below) that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (1) as a first priority, the modification shall preserve, to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (2) as a second priority, Payments that are
contingent on future events (e.g., being terminated without cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (3) as a third priority, Payments that are "deferred compensation"
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

Accounting Firm. The accounting firm engaged by the Company for general tax
purposes as of the day prior to the Change in Control will perform the
calculations set forth in Section 10(a). If the firm so engaged by the Company
is serving as the accountant or auditor for the acquiring company, the Company
will appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder. The accounting firm
engaged to make the determinations hereunder will provide its calculations,
together with detailed supporting documentation, to the Company within thirty
(30) days before the consummation of a Change in Control (if requested at that
time by the Company) or such other time as requested by the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it will
furnish the Company with documentation reasonably acceptable to the Company that
no Excise Tax will be imposed with respect to such Payment. Any good-faith
determinations of the accounting firm made hereunder will be final, binding, and
conclusive upon the Company and Executive.

Section 409A.

General. The intent of the Parties is that the payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date ("Section 409A"), and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If Executive notifies the Company
that Executive has received advice of tax counsel of a national reputation with
expertise in Section 409A that any provision of this Agreement would cause
Executive to incur any additional tax or interest under Section 409A (with
specificity as to the reason therefor) or the Company independently makes such
determination, the Company and Executive shall take commercially reasonable
efforts to reform such provision to try to comply with or be exempt from
Section 409A through good-faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A, provided that any such modifications
shall not increase the cost or liability to the Company. To the extent that any
provision hereof is modified in order to comply with or be exempt from
Section 409A, such modification shall be made in good faith and shall, to the
maximum extent reasonably possible, maintain the original intent and economic
benefit to Executive and the Company of the applicable provision without
violating the provisions of Section 409A.

9

--------------------------------------------------------------------------------



Separation from Service. Notwithstanding any provision to the contrary in this
Agreement, (i) no amount that constitutes "deferred compensation" under
Section 409A shall be payable pursuant to Section 6 unless the termination of
Executive's employment constitutes a "separation from service" within the
meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations ("Separation from Service"); (ii) for purposes of Section 409A,
Executive's right to receive installment payments shall be treated as a right to
receive a series of separate and distinct payments; and (iii) to the extent that
any reimbursement of expenses or in-kind benefits constitutes "deferred
compensation" under Section 409A, such reimbursement or benefit shall be
provided no later than December 31 of the year following the year in which the
expense was incurred. The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year. The amount
of any in-kind benefits provided in one year shall not affect the amount of
in-kind benefits provided in any other year.

Specified Employee. Notwithstanding anything in this Agreement to the contrary,
if Executive is deemed by the Company at the time of Executive's Separation from
Service to be a "specified employee" for purposes of Section 409A, to the extent
that delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A, such portion of Executive's benefits shall not
be provided to Executive prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of Executive's Separation from Service
with the Company or (ii) the date of Executive's death. Upon the first business
day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive's estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.

Release. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments due under this Agreement or otherwise as a result of
Executive's termination of employment are subject to Executive's execution and
delivery of a Release, (i) the Company shall deliver the Release to Executive
within ten (10) business days following Executive's Date of Termination, and the
Company's failure to deliver a Release prior to the expiration of such ten (10)
business-day period shall constitute a waiver of any requirement to execute a
Release, (ii) if Executive fails to execute the Release on or prior to the
Release Expiration Date (as defined below) or timely revokes Executive's
acceptance of the Release thereafter, Executive shall not be entitled to any
payments or benefits otherwise conditioned on the Release, and (iii) in any case
where Executive's Date of Termination and the Release Expiration Date fall in
two separate taxable years, any payments required to be made to Executive that
are conditioned on the Release and are treated as nonqualified deferred
compensation for purposes of Section 409A shall be made in the later taxable
year. For purposes of this Section 11(d), "Release Expiration Date" shall mean
the date that is twenty-one (21) days following the date upon which the Company
timely delivers the Release to Executive, or, in the event that Executive's
termination of employment is "in connection with an exit incentive or other
employment termination program" (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date. To the extent that any payments of nonqualified
deferred compensation (within the meaning of Section 409A) due under this
Agreement or otherwise as a result of Executive's termination of employment are
delayed pursuant to this Section 11(d), such amounts shall be paid in a lump sum
on the first payroll date following the date that Executive executes and does
not revoke the Release (and the applicable revocation period has expired) or, in
the case of any payments subject to Section 11(d)(iii), on the first payroll
period to occur in the subsequent taxable year, if later.

Employee Acknowledgement. Executive acknowledges that Executive has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on Executive's own judgment.

[Signature Page Follows]

10

--------------------------------------------------------------------------------



The Parties have executed this Agreement as of the Agreement Date.


SEELOS THERAPEUTICS, INC.

By:

/s/ Brian Lian, Ph.D.

Name:

Brian Lian, Ph.D.

Its:

Director

       

EXECUTIVE

By:

/s/ Raj Mehra, Ph.D.

Name:

Raj Mehra, Ph.D.

 

 

 

11

--------------------------------------------------------------------------------

 